Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 07/06/20. Claims 1-13 and 21-27 are pending in this application. 
Information Disclosure Statement
The information disclosure statements filed on 10/20/20 have been received and are being considered. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 21-22 and 24-27 are rejected under 35 U.S.C. §103 as being unpatentable over Lu (US 20130277760 A1) and futher in view of Baek (US 20170271367 A1). 
Regarding claim 1, Lu discloses A semiconductor device comprising: fins extending substantially parallel to a first direction (see fig 1 disclosing fins 10/8); at least one of the fins being a dummy fin (see 10/14 are dummy fins, see para [0011]); and at least one of the fins being an active fin 8 are active fins); and at least one gate structure formed over corresponding ones of the fins and extending substantially parallel to a second direction (see 18 formed over fins 8), the second direction being substantially perpendicular to the first direction (see 18 perpendicular to 10); and wherein the fins and the at least 
However, Lu does not explicitly disclose that two of the fins being active fins that include a first active fin and a second active fin, and wherein the dummy fin is between the first active fin and the second active fin. However, Baek is directed towards finfet features and at least at fig 21, dsiclsoes that two of the fins being active fins that include a first active fin and a second active fin (see 420a/b being active fins, and wherein the dummy fin is between the first active fin and the second active fin (see 430e/f). Lu and Baek are in the same or similar fields of endeavor. It would have been obvious to combine Lu with Baek. Lu and Baek may be combined by forming the fins of Lu in accordance with the arrangement disclosed in Baek. One having ordinary skill in the art would be motivated to combine Lu with Baek in order to create a separation region to separate devices, see para [0146].
Regarding claim 2, Lu and Baek disclose the semiconductor device of claim 1, wherein: the cell region is substantially rectangular and has first and second edges which are substantially parallel to the first direction (see figs 7 and 8 disclosing rectangular cells); and neither of the first and second edges overlaps any of the fins (see figs 7 and 8 disclosing that the cells do not overlap).
Regarding claim 3, Lu and Baek disclose the semiconductor device of claim 1, wherein: the cell region includes 5 fins; and the cell region has a size, in the second direction, of 5 fins (see figs 7 and 8 where the regions disclosed are cells with 5 or more fins).
Regarding claim 4, Lu and Baek disclose the semiconductor device of claim 3, wherein: at least 2 of the 5 fins are active fins (see fig 6a disclosing 3 active fins).
Regarding claim 6, Lu and Baek disclose the semiconductor device of claim 1, wherein: the cell region, relative to stacking in the second direction, is pan-stackable(see figs 7 and 8 disclosing stackable fins so as to conform to design rules).

Regarding claim 8, Lu discloses a semiconductor device comprising: cell regions (see fig 6a), each of the cell regions including: fins extending substantially parallel to a first direction (see fins 12/14 parallel to each other); at least one of the fins being a dummy fin (fins 14 have no gate structures, hence dummies); and at least one of the fins being an active fin (18 formed over 12, hence active); and gate structures formed over corresponding ones of the fins and extending substantially parallel to a second direction (gate 18 formed over 12), the second direction being substantially perpendicular to the first direction (18 perpendicular to 10); and wherein: relative to stacking in the second direction, at least a first one of the cell regions has a hetero-stackable configuration (see figs 7 and 8 disclosing stackable fins so as to conform to design rules).
However, Lu does not explicitly disclose that two of the fins being active fins that include a first active fin and a second active fin, and wherein the dummy fin is between the first active fin and the second active fin. However, Baek is directed towards finfet features and at least at fig 21, dsiclsoes that two of the fins being active fins that include a first active fin and a second active fin (see 420a/b being active fins, and wherein the dummy fin is between the first active fin and the second active fin (see 430e/f). Lu and Baek are in the same or similar fields of endeavor. It would have been obvious to combine Lu with Baek. Lu and Baek may be combined by forming the fins of Lu in accordance with the arrangement disclosed in Baek. One having ordinary skill in the art would be motivated to combine Lu with Baek in order to create a separation region to separate devices, see para [0146].
Regarding claim 9, Lu and Baek disclose the semiconductor device of claim 8, wherein: the semiconductor device is organized into: a first grid of rows (see fig 7); each row being substantially parallel to the first direction; and each row having substantially a first size in the second direction (see 8 
Regarding claim 10, Lu and Baek disclose the semiconductor device of claim 8, wherein: each cell region is substantially rectangular (see figs 7 and 8 disclosing rectangular cell regions) and has first and second edges which are substantially parallel to the first direction (see fins are arranged in parallel); and neither of the first and second edges overlaps any of the fins (see figs 7 and 8 disclosing no overlap).
Regarding claim 11, Lu and Baek disclose the semiconductor device of claim 8, wherein: each cell region includes 5 fins (see figs 7 and 8 disclosing at least 5 per cell); an integer number X of the fins which are active is 2 < X < 4; (see fig 6a disclosing active cells = 3) and each cell region has a size, in the second direction, of 5 fins(see figs 7 and 8 disclosing at least 5 per cell).
Regarding claim 12, Lu and Baek disclose the semiconductor device of claim 8, wherein: at least a second one and a third one of the cell regions are pan-stackable; the first cell region is stacked on the second cell region; and the third cell region is stacked on the first cell region, region (see figs 7 and 8 
Regarding claim 13, Lu and Baek disclose the semiconductor device of claim 12, wherein: at least a fourth one of the cell regions is pan-stackable; and at least one of the following is true: the second cell region is stacked on the fourth cell region; or the fourth cell region is stacked on the third cell region(see figs 7 and 8 disclosing stackable fins so as to conform to design rules, in particular fig 8 discloses at least 4 or more stackable cells).
Regarding claim 21, Lu and Baek disclose the semiconductor device of claim 8, wherein: the cell structure includes an odd number of fins (see fig 6a, disclosing 3 sets of 3).
Regarding claim 22, Lu and Baek disclose the semiconductor device of claim 11, wherein: at least 2 of the 5 fins are active fins (see figs 7, 8 and 6a disclosing at least 3 active fins).
Regarding claim 24, Lu and Baek disclose a semiconductor device comprising: fins extending substantially parallel to a first direction (see fig 7, fins 8/10 in one direction); at least one of the fins being a dummy fin (10/14 are dummy fins); and at least one of the fins being an active fin (12 are active fins); and at least one gate structure formed over corresponding ones of the fins and extending substantially parallel to a second direction (18 extends perpendicular to 12), the second direction being substantially perpendicular to the first direction(18 extends substantially perpendicular to 12); and wherein: the fins and the at least one gate structure are located in a cell region which includes 5 fins (see fig 7 disclosing at least 5 fins); and the cell region has a size, in the second direction, of 5 fins (see cells in fig 7 having at least 5 fins).
Regarding claim 25, Lu and Baek disclose the semiconductor device of claim 24, wherein: at least 2 of the 5 fins are active fins (see fig 7, disclosing all active fins 12).
Regarding claim 26, Lu and Baek disclose the semiconductor device of claim 25, wherein: 4 of the 5 fins are active fins(see fig 7, disclosing all active fins 12).

Regarding claims 5 and 23, Lu and Baek disclose wherein: 4 of the 5 fins are active fins. This office action notes that this is an obvious variation of 3 active fins disclosed in fig 6a and 6 active fins disclosed in figs 7 and 8. One having ordinary skill in the art would be motivated to modify the disclosure of Lu as a matter of routine experimentation and/or design choice. 

Response to arguments
Applicants assert that the primary reference Lu does not disclose additionally amended features. However, this office action now cites to Baek as disclosing this feature. Thus, applicant’s assertions are now moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD CHIN/Primary Examiner, Art Unit 2813